971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NORTH CAROLINA UTILITIES COMMISSION, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Atlanta Gas Light Company, et al., Intervenors.
No. 92-1124.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to transfer, the opposition thereto and the reply, it is


2
ORDERED that the motion be granted.


3
The Clerk is directed to send a certified copy of this order and the original file to the Clerk of the United States Court of Appeals for the Fifth Circuit.